DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2009/0084644).
In Re claim 1, Murakami discloses a suspension system (10) mid-valve (40) damping adjustment apparatus (40A), comprising: a bi-directional mid-valve (40) with a compression damping component (41A) and a rebound damping force component (42A, 45); an elongate damping rod (23) having a first end coupled to the mid-valve (see fig. 3) and a second end (see fig. 4), and the valves are longitudinally movable relative to the damping rod (the disks deflect longitudinally, and needle 85 moves longitudinally); a longitudinally movable mid-valve compression damping component adjustment rod (72) interacting with the compression damping component (see 94 and 97); a user-accessible mid-valve compression damping component adjustment rod actuator ( adjustment knob 90); wherein the mid-valve compression damping component adjustment mechanism is adjusted by longitudinal movement of the adjustment rod to thereby adjust the damping force of the bi-directional mid-valve (see pars. 0052-0058).
In Re claim 6, see spring (97), which is captured around the damping rod (23), and has a top end (adjacent 95) that is stationary when in use.
In Re claim 7, see par. 0046.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiuga (JP 2016205477 A).  The examiner notes that US 2018/0079466 is reference herein as an English equivalent.
In Re claim 1, Tomiuga discloses a suspension system (Abstract) mid-valve (10) damping adjustment apparatus (figs. 1-4), comprising: a bi-directional mid-valve (10) with a compression damping component (13) and a rebound damping force component (12); an elongate damping rod (11) having a first end coupled to the mid-valve (see fig. 2) and a second end (see figs. 1 and 4), and the valves are longitudinally movable relative to the damping rod (the disks deflect longitudinally); a longitudinally movable mid-valve compression damping component adjustment rod (8) interacting with the compression damping component (see 18, 20, and 21); a user-accessible mid-valve compression damping component adjustment rod actuator (see 5 and 6); wherein the mid-valve compression damping component adjustment mechanism is adjusted by longitudinal movement of the adjustment rod to thereby adjust the damping force of the bi-directional mid-valve.
In Re claim 6, see spring (20), which is captured around the damping rod (11), and has a top end (adjacent 21) that is stationary when in use.
In Re claim 7, see par. 0048.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2009/0084644) as applied to claim 1 above, and further in view of Shirai (US 2011/0121525).
In Re claim 2, Murakami disclose user-accessible adjustment actuators (90, 91) as screws adjustable by a tool (see fig. 5).  Murakami fail to disclose that the actuator knobs are coaxial with the rod.
Shirai teach a similar suspension fork (fig. 2) with user-accessible adjustment actuators (see 71 and 72) for adjusting the behavior of the suspension system.  Shirai further teach providing the user-accessible adjustment actuators as coaxially stacked knobs (71 and 72) accessible by hand.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user-accessible adjustment actuators of Murakami to be coaxially stacked hand-adjustment knobs, as taught by Shirai, for their ease of use by eliminating the need to use and carry a screwdriver for adjustment of the actuators.
In Re claim 3, see rebound adjustment rod (71); bleed orifice (45) and needle (85); and user-accessible actuator (adjustment knob 80) of Murakami.
In Re claim 4, see coaxially stacked knobs (71 and 72) in fig. 4 of Shirai.
In Re claim 5, see fig. 3 of Murakami.
In Re claim 9, see knob (90) and longitudinally movable adjustment rod (72) of Murakami.
In Re claims 10 and 11, see knob (80) and independently longitudinally movable adjustment rod (71) of Murakami.

Claims 2-5, 9-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiuga (JP 2016205477 as applied to claim 1 above, and further in view of Shirai (US 2011/0121525).  The examiner notes that US 2018/0079466 is reference herein as an English equivalent. (US 2009/0084644)
In Re claim 2, Tomiuga disclose user-accessible adjustment actuators (5, 6) as screws adjustable by a tool (see fig. 1).  Tomiuga fails to disclose that the actuator knobs are coaxial with the rod.
Shirai teach a similar suspension fork (fig. 2) with user-accessible adjustment actuators (see 71 and 72) for adjusting the behavior of the suspension system.  Shirai further teach providing the user-accessible adjustment actuators as coaxially stacked knobs (71 and 72) accessible by hand.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user-accessible adjustment actuators of Tomiuga to be coaxially stacked hand-adjustment knobs, as taught by Shirai, for their ease of use by eliminating the need to use and carry a screwdriver for adjustment of the actuators.
In Re claim 3, see rebound adjustment rod (7); bleed orifice (B, 15c) and needle (16); and user-accessible actuator (adjustment knobs 5 and 6) of Tomiuga.
In Re claim 4, see coaxially stacked knobs (71 and 72) in fig. 4 of Shirai.
In Re claim 5, see fig. 2 of Tomiuga.
In Re claim 9, see knobs (5 and 6) and longitudinally movable adjustment rods (7 and 8) of Tomiuga.
In Re claims 10 and 11, see knobs (5 and 6) and independently longitudinally movable adjustment rods (7 and 8) of Tomiuga.
In Re claim 12, Tomiuga discloses a fork (Abstract) tube (1) having an outer tube (2); and inner tube (3); a cartridge tube (D); top and bottom caps (4, below 3); the mid valve (10) is disposed in the cartridge tube (see fig. 1); the rod (11) is connected to the top cap (4) opposite the cartridge tube (D); and the user-accessible actuators (5, 6) are accessible through the exterior of the top cap (4).
In Re claim 14, see top cap (4).
In Re claim 17, Tomiuga discloses a suspension system (Abstract) mid-valve (10) damping adjustment apparatus (figs. 1-4), comprising: a fork tube (abstract, 1) with a outer tube (2) and an inner tube (3); a cartridge tube (D); a bi-directional mid-valve (10) disposed in the cartridge tube, with a compression damping component (13) and a rebound damping force component (12); an elongate damping rod (11) having a first end coupled to the mid-valve (see fig. 2) and a second end (see figs. 1 and 4), and the valves are longitudinally movable relative to the damping rod (the disks deflect longitudinally); a longitudinally movable mid-valve compression damping component adjustment rod (8) interacting with the compression damping component (see 18, 20, and 21); a user-accessible mid-valve compression damping component adjustment rod actuator (see 5 and 6); wherein the mid-valve compression damping component adjustment mechanism is adjusted by longitudinal movement of the adjustment rod to thereby adjust the damping force of the bi-directional mid-valve.  Tomiuga disclose user-accessible adjustment actuators (5, 6) as screws adjustable by a tool (see fig. 1).  Tomiuga fails to disclose that the actuator knobs are coaxial with the rod.
Shirai teach a similar suspension fork (fig. 2) with user-accessible adjustment actuators (see 71 and 72) for adjusting the behavior of the suspension system.  Shirai further teach providing the user-accessible adjustment actuators as coaxially stacked knobs (71 and 72) accessible by hand.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user-accessible adjustment actuators of Tomiuga to be coaxially stacked hand-adjustment knobs, as taught by Shirai, for their ease of use by eliminating the need to use and carry a screwdriver for adjustment of the actuators.
In Re claim 18, see inner tube (3) cap (below 3 in fig. 1).
In Re claim 19, upper cap (4) of outer tube (2).
In Re claim 20, see damping adjustment rods (7, 8) and needle (16) of Tomiuga, and coaxially stacked user-accessible adjustment actuators as knobs (71 and 72) of Shirai.

Allowable Subject Matter
Claims 15 and 16 are allowed.
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or make obvious the adjustment of the adjustment rod causes longitudinal movement of the piston relative to the damping rod in the claimed bi-directional mid-valve adjusting apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657